Exhibit 10.59

SEMPRA ENERGY

2013 LONG TERM INCENTIVE PLAN

<YEAR> RESTRICTED STOCK UNIT AWARD

You have been granted a restricted stock unit award representing the right to
receive one share of Sempra Energy Common Stock (together with reinvested
dividend equivalents) for each unit, subject to the vesting conditions set forth
below.  The restricted stock units, and reinvested dividend equivalents, may not
be sold or assigned and will be subject to forfeiture unless and until they vest
on the date of the <YEAR> Annual Meeting of Shareholders. Shares of Common Stock
will be distributed to you when the restricted stock units vest under the terms
and conditions of your award.

The terms and conditions of your award are set forth herein and in the Sempra
Energy 2013 Long Term Incentive Plan, which is enclosed.  

 

 

 

 

 

 

Date of Award:

<DATE>

Name of Recipient:

<NAME>

Number of Restricted Stock Units (prior to any reinvested dividend equivalents):

<# RSU>

Award Date Fair Market Value per Share of Common Stock:

<$STOCK PRICE>

You have been granted a restricted stock unit award under the Sempra Energy 2013
Long Term Incentive Plan. Your restricted stock units represent the right to
receive one share of Sempra Energy Common Stock (together with reinvested
dividend equivalents) for each restricted stock unit upon the vesting of your
award, subject to the terms and conditions of your award.  

Your restricted stock units are not shares of Common Stock. You will have no
rights as a shareholder unless and until shares of Common Stock are issued to
you upon the vesting of your restricted stock units.  

Your restricted stock units (and reinvested dividend equivalents) are subject to
transfer restrictions and will be forfeited if your Sempra Energy board service
terminates before your units vest.  See “Vesting/Forfeiture”, “Transfer
Restrictions”, and “Termination of Board Service” below.

Vesting/Forfeiture of Restricted Stock Units:

If not previously forfeited, your restricted stock units will vest on the date
of the <YEAR> Annual Meeting of Shareholders or upon your earlier termination of
board service by reason of your death, disability, or removal from the board
without cause.

Your restricted stock units will be forfeited upon your termination of board
service before the date of the <YEAR> Annual Meeting of Shareholders for any
reason other than your death, disability, or removal from the board without
cause.

Transfer Restrictions:

Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.

Termination of Board Service:

If your Sempra Energy board service terminates for any reason prior to the date
of the <YEAR> Annual Meeting of Shareholders (other than by reason of your
death, disability, or removal from the board without cause), all of your
restricted stock units will be forfeited.  

If your board service terminates by reason of your death, disability, or removal
from the board without cause, your restricted stock units (and reinvested
dividend equivalents) will immediately vest.








 

Reinvested Dividend Equivalents:

 

You also have been awarded reinvested dividend equivalents with respect to your
restricted stock units.  Your reinvested dividend equivalents represent the
right to receive additional shares of Common Stock in the future, subject to the
terms and conditions of your award.  Your reinvested dividend equivalents will
be determined based on the dividends that you would have received, had you held
shares of Common Stock equal to the number of your restricted stock units from
the date of your award to the date they vest, and assuming that the dividends
and successive dividends thereon were reinvested in Common Stock in the same
manner as dividends reinvested pursuant to the terms of the Sempra Energy
Dividend Reinvestment Plan.  Your reinvested dividend equivalents will be
subject to the same transfer restrictions and forfeiture and vesting conditions
as the shares represented by your restricted stock units.

Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will be adjusted to prevent dilution or
enlargement of your rights in the event of a stock dividend on shares of Common
Stock or as the result of a stock-split, recapitalization, reorganization or
other similar transaction in accordance with the terms and conditions of the
2013 Long Term Incentive Plan.   Any additional restricted stock units (and
dividend equivalents) awarded to you as a result of such an adjustment also will
be subject to the same transfer restrictions, forfeiture and vesting conditions
and other terms and conditions that are applicable to your restricted stock
units.

 

Distribution of Shares:

 

Following the vesting of your restricted stock units, you will receive the
number of shares of Common Stock equal to the number of your restricted stock
units that have vested.  You will receive the shares as soon as reasonably
practicable following the vesting date.  Once you receive the shares of Common
Stock, your restricted stock units (and dividend equivalents) will terminate.

 

Taxes:

 

Upon the distribution of your units (and reinvested dividend equivalents) in
shares of Common Stock, you will realize taxable income based on the fair market
value of the shares on the distribution date and, if applicable, you must pay
any applicable withholding (or other) taxes.




If you are subject to withholding (or other) taxes, prior to the taxable or tax
withholding event, as applicable, you must pay, or make adequate arrangements
satisfactory to Sempra Energy to pay these taxes.  In this regard, unless you
instruct otherwise and pay or make arrangements satisfactory to Sempra Energy to
pay these taxes, upon the distribution of your shares, Sempra Energy will
withhold a sufficient number of shares of common stock or restricted stock units
(valued in each case at the distribution date fair market value) to cover the
minimum required withholding taxes and transfer to you only the remaining
balance of your shares.

 

Change in Control:

 

A change in control shall be governed in accordance with Article 16 (Change in
Control) of the 2013 Sempra Energy Long Term Incentive Plan.

 

Further Actions:

 

You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.

You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you that is authorized by this Agreement.

 

Applicable Law:

 

This Agreement will be interpreted and enforced under the laws of the State of
California.

 

Other Agreements:

 

In the event of a conflict between the terms of this Agreement and the 2013 Long
Term Incentive Plan, the plan document shall prevail.

 

 

 

 

To accept your award you must sign the accompanying copy of this page and
promptly return it to Sempra Energy.  By doing so, you agree to all of the terms
and conditions set forth herein and in the Sempra Energy 2013 Long Term
Incentive Plan.

Recipient:

X

 

(Signature)

Sempra Energy:

/s/ Debra L. Reed

 

(Signature)

Title:

Chairman and Chief Executive Officer






